                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION AT LONDON                                       AIASH · ,
                                                                                         W'S   LAN1,,,
                                                                              "I   c:~  u ERT R. CAR"'
DEAGO LANCE CHESHIER,                            )                           ,.,.."'1'K us  o·s-      "
                                                                                         . . , i Rtcr cour-n

                                                 )
        Petitioner,                              )       Case No. 6:20-cv-058-HRW
                                                 )
v.                                               )
                                                 )
S. BUTLER, Warden,                               )      MEMORANDUM OPINION
                                                 )          AND ORDER
        Respondent.                              )

                                     *** *** *** ***
       Deago Lance Cheshier is an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without an attorney, Cheshier filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. No. 1]. This matter is

now before the Court on initial screening pursuant to 28 U.S.C. § 2243.                                  See

Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011).

For the reasons set forth below, the Court will deny Cheshier's petition.

       In 2001, a jury convicted Cheshier of robbing six banks, in violation of 21

U.S.C. § 2113. 1 Two of the six convictions were for simple robbery and four were

for armed robbery. Moreover, each of the four armed robberies had a corresponding

conviction for using a firearm during a crime of violence, in violation of 18 U.S.C.



1
 The procedural history set forth in this opinion comes from Cheshier' s underlying criminal case,
see United States v. Cheshier, No. 1:01-cr-001 (S.D. Ind. 2001), as well as his direct appeal,
see United States v. Cheshier, 39 F. App'x 335 (7th Cir. 2002), and his more recent efforts to
vacate his sentence, see Cheshier v. United States, No. l:15-cv-1670 (S.D. Ind. 2016).
§ 924( c)(1 ). The district court ultimately sentenced Cheshier to 1,081 months in

prison. Cheshier then appealed, but the United States Court of Appeals for the

Seventh Circuit affirmed his convictions and sentence.                Cheshier' s subsequent

efforts to vacate his sentence pursuant to 28 U.S.C. § 2255 were also unsuccessful.

       Cheshier then filed a § 2241 petition with this Court. See Cheshier v. United

States, No. 6:18-cv-260-CHB (E.D. Ky. 2019). While Cheshier put forth numerous

arguments in an attempt to attack his § 924( c) convictions, this Court considered and

rejected each of those arguments. See id. at D. E. No. 8. As a result, the Court denied

Cheshier's petition, struck his case from the docket, and entered a Judgment in favor

of the Respondent. See id. at D. E. Nos. 8, 9. Cheshier did not appeal.

       That said, Cheshier has now filed yet another § 2241 petition with this Court,

and he puts forth two arguments. [D. E. No. I]. First, Cheshier claims that, "in light

of United States v. Davis, 139 S. Ct. 2319 (2019), [his]§ 924(c) convictions must be

dismissed because the underlying instant offense of bank robbery no longer

categorically qualifies as a 'crime of violence. "'2 [D. E. No. 1 at 7]. Second, Cheshier

suggests that his sentence is no longer valid because "the First Step Act reduces the

severity of the 'stacking' of multiple§ 924(c) offenses." [Id.]. Cheshier then attaches




2
  Cheshier also cites the Supreme Court's decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018),
to support his argument. [See D. E. No. 1-1 at 6].
                                               2
a memorandum of law in support of his petition, and he asks this Court to vacate or

reduce his sentence. [See D. E. No. 1-1].

      Cheshier's § 2241 petition, however, constitutes an impermissible collateral

attack on his convictions and sentence. While a federal prisoner may challenge the

legality of his convictions and sentence on direct appeal and in a§ 2255 motion, he

generally may not do so in a § 2241 petition. See United States v. Peterman, 249

F.3d 458, 461 (6th Cir. 2001) (explaining the distinction between a§ 2255 motion

and a § 2241 petition). After all, a § 2241 petition is usually only a vehicle for

challenges to actions taken by prison officials that affect the manner in which the

prisoner's sentence is being carried out, such as computing sentence credits or

determining parole eligibility. See Terrell v. United States, 564 F.3d 442, 447 (6th

Cir. 2009).   Simply put, Cheshier cannot use a § 2241 petition as a way of

challenging his convictions and sentence.

      To be sure, there are limited exceptions under which federal prisoners have

been permitted to challenge the validity of their convictions or sentences in a § 2241

petition. However, the United States Court of Appeals for the Sixth Circuit has

explained that a prisoner can only proceed in this manner if he can demonstrate that

an intervening change in statutory law from the Supreme Court establishes his actual

innocence, see Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or shows

that his sentence was improperly enhanced, see Hill v. Masters, 836 F.3d 591, 599-


                                            3
600 (6th Cir. 2016). Here, Cheshier has not made such a showing. In fact, Cheshier

has not clearly identified any intervening change in statutory law from the Supreme

Court. Instead, Cheshier relies on the Supreme Court's decisions in Davis, 139 S.

Ct. at 2319, and Dimaya, 138 S. Ct. at 1204, but those cases involved constitutional

questions, not issues of statutory interpretation. Thus, Cheshier's reliance on these

decisions is simply misplaced.

      Finally, Cheshier's argument regarding the First Step Act is also unavailing.

In fact, this Court has already considered and rejected Cheshier's argument,

explaining that "because the relevant provision of the First Step Act does not apply

retroactively, it necessarily does not provide an intervening change in statutory law

that is applicable to Cheshier, such that he may proceed under 28 U.S.C. § 2241."

See Cheshier, No. 6:18-cv-260-CHB at D. E. No. 8.

      In light of the foregoing analysis, it is ORDERED as follows:

      1. Cheshier's petition for a writ of habeas corpus pursuant to 28 U.S.C. §

         2241 [D. E. No. 1] is DENIED.

      2. This matter is DISMISSED and STRICKEN from the Court's docket.

      3. The Court will enter a corresponding Judgment.

      T h i s / ~ r c h , 2020.


                                                          Signed By:
                                                          ttenrv R. Wilhqjj
                                                          United States IL ..
                                          4
